
	
		III
		110th CONGRESS
		2d Session
		S. RES. 660
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mr. Nelson of Florida
			 (for himself, Mr. Inhofe,
			 Mr. Brownback, Mr. Casey, Mrs.
			 Clinton, Mrs. Dole,
			 Mr. Durbin, Mr.
			 Feingold, Mr. Hatch,
			 Mr. Isakson, Mr. Kerry, Mr.
			 Lieberman, Mr. Martinez,
			 Mr. Menendez, Ms. Snowe, Mrs.
			 Boxer, Mr. Cardin,
			 Mr. Coleman, Mr. Harkin, Mr.
			 Whitehouse, Mr. Bingaman,
			 Ms. Landrieu, Mr. Sununu, Mr.
			 Voinovich, Mr. Chambliss,
			 Mr. Ensign, Mr.
			 Smith, Mr. Specter,
			 Mr. Burr, and Ms. Collins) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			September 27
			 (legislative day, September 17), 2008
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Condemning ongoing sales of arms to
		  belligerents in Sudan, including the Government of Sudan, and calling for both
		  a cessation of such sales and an expansion of the United Nations embargo on
		  arms sales to Sudan.
	
	
		Whereas, since 2003, the conflict in the Darfur region of
			 Sudan has killed at least 300,000 people and displaced more than 2,500,000,
			 according to the United Nations;
		Whereas, on July 22, 2004, the Senate declared, the
			 atrocities unfolding in Darfur, Sudan, are genocide, and on September
			 9, 2004, then-Secretary of State Colin Powell testified before the Committee on
			 Foreign Relations of the Senate that genocide has occurred and may still
			 be occurring in Darfur and the Government of Sudan and the
			 Janjaweed bear responsibility;
		Whereas, on July 30, 2004, the United Nations Security
			 Council passed Resolution 1556, imposing an arms embargo on non-governmental
			 belligerents in Darfur, requiring all states [to] take the necessary
			 measures to prevent the sale or supply . . . of arms and related materiel of
			 all types, including weapons and ammunition, military vehicles and equipment,
			 paramilitary equipment, and spare parts for the aforementioned to those
			 belligerents;
		Whereas, on March 29, 2005, the United Nations Security
			 Council passed Resolution 1591, extending the embargo imposed by Security
			 Council Resolution 1556 to apply to the Government of Sudan, establishing a
			 sanctions committee to monitor the arms embargo, and prohibiting the Government
			 of Sudan from moving arms into Darfur except with the advance approval of that
			 committee;
		Whereas Security Council Resolutions 1556 and 1591
			 together impose on all United Nations member states the obligation not to sell
			 or supply arms to any belligerent operating in Darfur, including the Sudanese
			 military, and obligate the Government of Sudan not to transfer any arms to
			 Darfur without the approval of the sanctions committee;
		Whereas, in September 2006, the Panel of Experts on the
			 Sudan, established pursuant to Security Council Resolution 1591, reported to
			 the United Nations Security Council that a senior official of the Government of
			 Sudan told the Panel that the Government had a sovereign right to
			 transfer weapons and additional military personnel into Darfur without
			 obtaining the specific permission of the Security Council;
		Whereas the Panel of Experts on the Sudan also concluded
			 that the Government of the Sudan continues to violate the arms embargo
			 by transferring equipment and related weapons into Darfur and that
			 [t]he Government of the Sudan remains adamant that it has the right to
			 transfer troops and equipment into Darfur without reference to the sanctions
			 Committee established pursuant to Security Council Resolution
			 1591;
		Whereas, in October 2007, the Panel of Experts on the
			 Sudan reported numerous instances in which the Government of Sudan had
			 transferred arms to Darfur without seeking the approval of the sanctions
			 committee;
		Whereas, according to a May 2007 report by Amnesty
			 International, weapons transferred to Sudan from China and Russia are used
			 extensively in Darfur;
		Whereas, according to a July 2008 report by the British
			 Broadcasting Corporation, weapons have been transferred to Darfur from China
			 since the arms embargo imposed by Security Council Resolution 1591 became
			 effective;
		Whereas, at the insistence of the Governments of China and
			 Russia, arms sales to the Government of Sudan were excluded from the arms
			 embargo imposed by Security Council Resolution 1556, though not from Security
			 Council Resolution 1591, passed 8 months later; and
		Whereas, according to data provided by the Government of
			 Sudan to the United Nations, arms sales from China to the Government of Sudan
			 have increased dramatically since the late 1990s, and from 2004 through 2006,
			 China supplied approximately 90 percent of small arms imported into Sudan: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 should seek a peaceful resolution to the conflict in Darfur and should continue
			 to pursue a political solution as well as the immediate and unfettered
			 deployment of the peacekeeping forces of the United Nations-African Union
			 Mission in Darfur, without regard to the country of origin of those
			 forces;
			(2)the United States
			 supports United Nations Security Council Resolutions 1556 (2004) and 1591
			 (2005), imposing an arms embargo on all belligerents in Darfur, and supports
			 consistent enforcement of the embargo;
			(3)in light of the
			 well-documented existence of arms in Darfur that were transferred from China
			 and Russia and the insistence of the Government of Sudan that it will not abide
			 by the embargo, all United Nations member states should immediately cease all
			 arms sales to the Government of Sudan; and
			(4)the United States
			 Permanent Representative to the United Nations should use the voice and vote of
			 the United States in the United Nations Security Council to seek an appropriate
			 expansion of the arms embargo imposed by Security Council Resolutions 1556 and
			 1591.
			
